Exhibit 10(w)

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into as
of the 6th day of March, 2008, between Acxiom Corporation, its successors and
current and former subsidiaries, affiliates, officers, directors, employees,
representatives, insurers, agents and assigns (“Acxiom”), and Rodger S. Kline
(“Associate”).

 

 

1.

Associate’s employment with Acxiom shall be severed effective May 31, 2008
(“Separation Date”), under the following terms and conditions:

 

 

a.

Associate acknowledges that he is an “at will” employee and does not have any
right to severance benefits under Acxiom’s policies or any other understanding
or agreement with Acxiom that would entitle him to severance benefits. In
consideration for Associate’s execution of this Agreement, Acxiom agrees to
provide the additional benefits described in Exhibit A attached to and made part
of this Agreement.

 

 

b.

In exchange for the consideration set forth in Exhibit A, Associate agrees to
unconditionally release and discharge Acxiom from all claims, obligations and
liabilities Associate has or may have had, whether known or unknown, suspected
or unsuspected up to and as of the date of the execution of this Agreement,
arising out of or related to Associate’s employment, separation from Acxiom and
any other contact or association with Acxiom. Such claims include, without
limitation, those for: personal injuries; compensatory, punitive, and liquidated
damages; wages, salaries, commissions, and bonuses; deductions; back pay; front
pay; reinstatement; court costs; attorneys’ fees; intentional infliction of
emotional distress; tort; express or implied contract; wrongful discharge;
and/or for any other known or unknown causes, claims or demands which Associate
has or may have had against Acxiom. This Agreement specifically releases and
discharges Acxiom from, without limitation, any and all claims Associate has or
may have had against Acxiom under:

 

 

i.

Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866, Section 1981A of the Civil Rights Act of 1991, and Executive Order
11246, which prohibit discrimination based on race, color, national origin,
religion, or sex;

 

 

ii.

the Age Discrimination in Employment Act and Executive Order 11141, which
prohibit age discrimination in employment;

 

 

iii.

the Americans with Disabilities Act of 1990 and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination on account of
disability;

 

 

iv.

the Fair Labor Standards Act of 1938, which regulates wage and hour matters;

 

O:\Corporate Legal\SECC\10-K\10K 2008\Edgar\ex10(w)klinesepagmt.htm



 

v.

the Equal Pay Act of 1963, which prohibits paying men and women unequal pay for
equal work;

 

 

vi.

the Consolidated Omnibus Budget Reconciliation Act of 1985, which requires
employers under certain circumstances to offer continued health coverage after
an employee’s separation of employment;

 

 

vii.

the Employee Retirement Income Security Act which, among other things, protects
employee benefits;

 

 

viii.

the Older Worker Benefit Protection Act;

 

 

ix.

the Arkansas Civil Rights Act of 1993;

 

 

x.

the Family and Medical Leave Act, which requires employers to provide leaves of
absence under certain circumstances;

 

 

xi.

the Occupational Safety and Health Act;

 

 

xii.

state or federal common law; and/or

 

 

xiii.

any local, state, or federal law whatsoever,

 

each as amended. Associate acknowledges that this is a knowing and voluntary
waiver. Associate waives all seniority rights he may have with Acxiom, and
Associate expressly waives any claim for reinstatement by Acxiom.

 

 

c.

This waiver and release does not apply to or waive: 1) Associate’s rights to
enforce this Agreement; 2) any rights Associate may have under applicable
workers’ compensation or unemployment compensation statutes; or 3) any right to
continuation of health care coverage under the Consolidated Omnibus
Reconciliation Act.

 

 

d.

In exchange for the consideration set forth in Exhibit A, Associate agrees to
the following terms and conditions:

 

 

i.

For a period of one year following the Separation Date, Associate will not
compete with Acxiom by soliciting business from any Acxiom customer. Associate
acknowledges that the purpose of this paragraph is to protect Acxiom's
legitimate business interests and market advantages from unfair competition by
Associate and not to interfere with ordinary competition or to deprive Associate
of a livelihood. Associate agrees that the restrictions in this subparagraph, in
view of the nature of the business in which Acxiom is engaged and in light of
the special training, disclosure of trade secrets, confidential business
information, and customer data Acxiom has provided to Associate, are reasonable
and necessary in order to protect Acxiom's legitimate business interests.
Associate acknowledges that the existence of any other claims by Associate
against Acxiom, whether based on this Agreement or otherwise, will not
constitute a defense to Acxiom's

 

2



enforcement of this subparagraph;

 

 

ii.

For a period of three years following the Separation Date, Associate will not
directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, the services of any person who is an employee of Acxiom or
solicit any of Acxiom’s employees to terminate their employment with the
Company, except with the Company’s prior written consent. This subparagraph will
not preclude Associate from soliciting the employment of Leslie Rasmussen
(whether or not Ms. Rasmussen is then in the employment of the Company) and will
not preclude Associate from soliciting the employment of any person whose
employment with Acxiom previously ended for any reason other than a solicitation
from Associate; and

 

 

iii.

Associate acknowledges that Acxiom has developed and will continue to develop
and use valuable technical and non-technical business and trade secrets and
other confidential information, including, without limitation, information
pertaining to Acxiom’s finances, products, services, present and future
development, processes or techniques, marketing strategies and related data,
customer lists, vendor selection and information, sales and profits, costs and
suppliers, and personnel (the “Confidential Information”). Acxiom has protected
the disclosure/release of Confidential Information to third persons and intends
that such information will continue to be kept confidential. Associate
acknowledges that, during his employment with Acxiom, he had access to such
Confidential Information. Associate hereby agrees to and acknowledges a
continuing obligation to preserve the confidentiality of any Confidential
Information. For a period of two years after the Separation Date, Associate will
inform prospective employers of Associate of this provision of this Agreement.

 

 

2.

Associate acknowledges that he has the right to consider this Agreement for a
period of 21 days. Associate is advised to consult with an attorney regarding
this Agreement and has done so to the extent deemed appropriate. The parties
hereby agree that changes made to this Agreement, whether material or
immaterial, do not restart the running of the 21-day review period. If Associate
elects to sign this Agreement before the end of the 21-day period, he agrees
that such earlier execution of this Agreement is his voluntary choice. Associate
may revoke this Agreement at any time and for any reason for a period of seven
days following the execution of the Agreement. The Agreement is not effective or
enforceable until the expiration of the seven-day period. Further, if Associate
elects to sign this Agreement, Associate agrees to deliver the executed original
version of this Agreement to Acxiom’s CEO & President. If the executed Agreement
is not received on or before the expiration of the 21-day period, the offer of
additional benefits described in Exhibit A will expire.

 

 

3.

Associate agrees and acknowledges that he has returned or will return all Acxiom
property to Acxiom unless destruction of such property is otherwise permitted by
Acxiom. The return of Acxiom property shall function as a condition precedent to
any obligation on the part of Acxiom to provide the benefits specified in
Exhibit A, and accordingly, Acxiom is not obligated to provide any benefits to
Associate until such time as it has received all Acxiom property from Associate.

 

3



 

4.

For a period of five years, Associate agrees not to knowingly make any statement
or engage in any conduct which may reasonably be expected to have the effect of
disparaging Acxiom to: (i) any news media representatives (broadcast, print,
online or otherwise); or (ii) current or former customers, vendors or employees
of Acxiom; and Associate generally agrees not to make any statements with regard
to Acxiom or this Agreement intended for public dissemination without Acxiom’s
prior written consent.

 

 

5.

This Agreement shall be construed and enforced under Arkansas law, without
regard to conflicts of law principles.

 

 

6.

Associate acknowledges that he is not signing this Agreement in reliance upon
any promises, representations or inducements other than those contained in this
Agreement, and is signing this Agreement free of any duress or coercion.
Associate further acknowledges that he has not assigned or transferred any right
or claim he may have against Acxiom. This Agreement is deemed to have been
drafted jointly by the parties. Any uncertainty or ambiguity shall not be
construed for or against either party based on attribution of drafting.

 

 

7.

In the event any portion of this Agreement is deemed to be invalid or
unenforceable, that portion will be deemed to be omitted and the remainder of
this Agreement will remain in full force and effect.

 

 

8.

Associate agrees that, should he bring any action in any forum challenging the
enforceability of this Agreement, he will immediately repay to Acxiom the total
amount paid to him under Exhibit A, unless such action directly pertains to the
Age Discrimination in Employment Act. In any action to enforce this Agreement,
except a claim pertaining directly to the Age Discrimination in Employment Act,
the prevailing party’s attorneys’ fees and costs shall be paid by the
non-prevailing party.

 

 

9.

This Agreement is binding on the parties and their heirs, successors,
administrators, agents, executors, assigns, and representatives.

 

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

4





 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
date set forth above.

 

ACXIOM CORPORATION

 

                

By:

/s/ John A. Meyer

 

John A. Meyer

 

CEO & President

 

 

 

ASSOCIATE

 

 

/s/ Rodger S. Kline

 

Rodger S. Kline

 

 

5





Exhibit A

 

In consideration of Associate’s execution of the Agreement, Acxiom hereby
agrees:

 

1.         to pay Associate on the Separation Date a severance payment equal to
one year’s base salary ($490,000);

 

2.     to pay Associate on the Separation Date $4,500 representing Associate’s
costs of maintaining his current health insurance coverage for 18 months
following the Separation Date; and

 

3. to treat Associate’s separation as a retirement in best standing pursuant to
which Associate’s outstanding stock options will remain exercisable until the
expiration of their original terms, except in the case of a change of control of
Acxiom, in which event the continued exercisability of Associate’s stock options
would be determined by the Acxiom Board of Directors prior to the effective date
of such change of control.

 

 

 

 

6

 

 